Citation Nr: 0021558	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the neck and back, due to an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disorder, due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his sister


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active military duty from October 1977 
to October 1980 and from March 1986 to March 1992.  His 
service personnel records indicate that he had Southwest Asia 
service from January to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 RO rating decision, which, in 
pertinent part, denied the veteran's claims for service 
connection for a skin condition and diarrhea, both claimed as 
due to an undiagnosed illness. 

A transcript of the veteran's October 1996 RO hearing is on 
file.

In March 1999, the Board remanded the veteran's case to 
provide him the opportunity to be heard before a member of 
the Board.  A transcript of the veteran's December 1999 video 
conference hearing is on file.

In December 1999, the veteran submitted additional evidence 
with a statement indicating that he wished to waive 
jurisdiction of the local RO.  


FINDINGS OF FACT

1.  The appellant had active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  The veteran's DD-214 indicates that decorations awarded 
included, in part, a Southwest Asia Service Medal with 2 
Bronze Stars.

2.  The veteran has submitted some evidence that he currently 
has a skin disorder on the neck and back that may be related 
to an undiagnosed illness; the claim is plausible.

3.  The veteran has submitted some evidence that he currently 
has a gastrointestinal disorder that may be related to an 
undiagnosed illness; the claim is plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder due to an undiagnosed illness is well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

2.  The claim of entitlement to service connection for a 
gastrointestinal disorder due to an undiagnosed illness is 
well grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 
3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 	
I.  Factual Background

The veteran served on active military duty from October 1977 
to October 1980 and from March 1986 to March 1992.  His 
service personnel records indicate that he had Southwest Asia 
service from January to May 1991.

Review of the veteran's service medical records reveals that 
the veteran reported complaints of diarrhea or abdominal 
pains in May 1986, September 1987, March 1989, August 1989, 
October 1989, and August 1991.  Assessments included 
enteritis (May 1986), gastroenteritis or influenza (March 
1989), viral syndrome (August 1989), bilateral maxillary 
sinusitis (October 1989), questionable viral gastroenteritis 
(August 1991), and gastroenteritis (November 1991).  The 
service medical records also show that the veteran was 
treated in July 1990 for a lump on the neck with a three-day 
rash that had been coming and going for around a year.  On 
his February 1992 examination prior to separation, the 
veteran's skin, and his abdomen and viscera, were all 
evaluated as normal.  

On VA general medical examination in April 1992, the 
veteran's digestive system was reportedly within normal 
limits.  On an April 1992 VA examination of the skin, the 
veteran indicated that while stationed in Alaska in 1989, he 
started having round, darkened splotches on his legs that 
were very itchy.  It was noted that the veteran was treated 
with antifungal creams with minimal results.  Objective 
findings included eczematous patches with some 
lichenification consistent with nummular eczema on the right 
foot and the back of both calves.  The diagnosis was nummular 
eczema.  

In May 1992, the RO granted service connection for nummular 
eczema.  

A November 1993 VA outpatient treatment record showed that 
the veteran was seen in the dermatology clinic for eczematous 
change in the Le's (lower extremities) with toe web 
maceration, scaling, and erythema.  The assessment was 
nummular eczema and tinea pedis.  

In a March 1994 statement, the veteran indicated that he had 
a skin condition that was possibly due to "Saudi syndrome".  
He noted that he had treatment at the VA outpatient treatment 
clinic in Winston-Salem, North Carolina.

On a July 1994 examination report, the veteran gave a history 
of a new skin problem that began in January 1994.  He 
described it as including rashes on the back of the neck, and 
recently, on the right buttock.  The veteran also noted that 
he was having stomach pains and loose bowel movements.  On 
dermatology examination, the physician noted that the veteran 
reported some itching and irritation of the posterior neck 
since March 1994, and scaling, pruritic eruptions of the 
right posterior lateral upper thigh for the past month.  
Objective findings included multiple chigger bites around the 
ankles, minimal residual erythema on the dorsum of the right 
foot, lichenification and erythema of the posterior neck, and 
scaling plaque of the right posterior lateral upper thigh 
with a reasonably sharp line of demarcation.  The diagnosis 
was history of nummular dermatitis of the feet which appeared 
quite good, residual erythema of the dorsum of the right 
foot, tinea circinata of the right upper posterior thigh, 
lichen simplex chronicus of the posterior neck, and multiple 
chigger bites recently acquired in high grass.

On a November 1994 Persian Gulf Examination report, the 
veteran reported complaints including a rash on his neck and 
buttock.  The veteran indicated that the rash began 
approximately a year to a year and one half ago, that he 
sought treatment by a VA dermatologist at the VA clinic in 
Winston-Salem, and that no diagnosis was ever made.  He 
stated that the rash came and went, but still continued to 
bother him.  The veteran noted that he was previously treated 
for eczema.  Among other complaints, the veteran indicated 
that over the past nine months he has had episodes of 
diarrhea about once or twice a month, lasting a couple of 
days.  He reported that he took Imodium, which helped, and 
that he has not seen any physician for this problem.  On 
physical examination of the skin, it was reported that the 
veteran appeared to have hives on the posterior of his neck 
with slightly raised skin and mild erythema extending up into 
the scalp line.  There were no other skin rashes noted, and 
no rashes noted on the buttock.  The results of laboratory 
tests for ova and parasites in the veteran's stool were noted 
to be pending.  The impression included rash on posterior 
neck, disposition history of eczema, and history of episodes 
of diarrhea.  The VA physician indicated the veteran's 
complaints of diarrhea would be further investigated after 
receipt of the results from the laboratory regarding his 
stool sample.  He also stated that a consultation request had 
been submitted to the dermatology clinic to evaluate the 
veteran's complaints regarding problems including the rash on 
his neck.

A January 1995 VA outpatient treatment record showed that the 
veteran was treated at the VA medical center (VAMC) in 
Fayetteville, North Carolina for a rash on the back of his 
neck that was spreading down his back.  Objective findings 
included papules and pruritus.  The diagnostic impression was 
rash of questionable etiology.        

In a January 1995 statement, the veteran reported that he 
wished to open a claim for service connection for a rash that 
he felt was due to exposure to something while stationed in 
the Persian Gulf.  He stated that the rash on his back was 
spreading.  The veteran noted that he also had some other 
undiagnosed illness that he felt was due to exposure in the 
Gulf.  He reported that he had a Persian Gulf examination at 
the Fayetteville VAMC in October and November 1994.

On his December 1995 VA Form 9, the veteran reported that the 
rash on his neck had not yet appeared at the time of his 
April 1992 examination.  He reported that the physician who 
made the diagnoses at the July 1994 examination did so 
without performing any tests or skin scrapings.  He asserted 
that the diagnosis was improper because the medication he was 
given did not relieve the problem.  The veteran stated that 
the skin rash on his neck was due to Persian Gulf Syndrome.  
The veteran noted that when he was examined for his eczema by 
a dermatologist at the VAMC in Winston-Salem, NC, he was 
given medication for his neck rash, but it did not seem to 
help.  The veteran also indicated that he had been having a 
problem with diarrhea, off and on, for some time.  He stated 
that the problem was severe at times, and that he has had to 
call in sick from work because of it.  He noted that he was 
taking Loperamide capsules for the problem.  The veteran 
stated that the skin rash on his neck and his bouts with 
diarrhea have not subsided, but instead remain chronic.  He 
asserted that they were due to some aspect of his military 
duty in the Persian Gulf War.  

In a May 1996 statement, the veteran's service representative 
noted that file does not contain any results with regard to 
the stool sample noted on the November 1994 Persian Gulf 
examination report.  He asserted that an attempt should be 
made to secure any outstanding medical records regarding the 
veteran's diarrhea.

In a January 1996 statement, it was noted that the veteran 
was seen at the dermatology clinic at the VAMC in Winston-
Salem, NC, on five dates from May 1994 through November 1995.

During his October 1996 hearing, it was noted that the 
veteran's service-connected eczema on the lower extremities 
was due to service in Alaska.  The veteran stated that he 
first noted the skin condition on his neck, ears, and back in 
late 1992 or early 1993.  He reported that he did not notice 
any occurrence at all while he was serving in the Persian 
Gulf.  The veteran indicated that he did not know what caused 
the rash on his neck and back.  He indicated that while 
doctors did not do any scrapings, they still diagnosed lichen 
simplex with tinea and circinata.  The veteran stated that 
his diarrhea first began in early 1992, about a year after he 
left the Gulf Area.  He stated that the bouts would last 
anywhere from 10 to 40 minutes and that they would cause him 
to bend over double with extreme stomach pains.  The veteran 
noted that his missed time from work for diarrhea has been 
documented.  It was reported that the veteran was never 
diagnosed with any stomach condition, and the veteran noted 
that he was never told any information with regard to stool 
samples he submitted for testing.  He indicated that he 
received treatment for his diarrhea with a prescription for 
Lopradine from a VA physician at the Fayetteville VAMC.  The 
veteran's sister testified that the veteran had complaints 
including a neck rash and diarrhea in 1992.  The veteran's 
wife testified that the veteran has had problems with 
diarrhea and a neck rash since she met him in 1992.  The 
veteran noted that episodes of diarrhea were unpredictable 
but always severe.

At his October 1996 hearing, the veteran submitted records 
showing that he had to take leave time from his job on 
numerous occasions for diarrhea, stomach problems, and flu-
like symptoms.

October 1996 statements from the veteran's mother, brother, 
father, and wife essentially indicate that the veteran was 
healthy prior to going to serve in the Persian Gulf War and 
that since returning, he has developed a skin rash on the 
neck and back as well as a gastrointestinal problem manifest 
by bouts of diarrhea.

On a February 1997 VA examination for intestinal disorders, 
it was noted that the veteran reported a history of recurrent 
isolated episodes of diarrhea since June 1993, consisting of 
1 or 2 stools with lower abdominal pain lasting only 30 
minutes.  The veteran was unable to relate these episodes to 
any type of food eaten and he denied any melena, nausea, 
vomiting, chronic constipation, or other GI symptoms.  The 
veteran had no diagnostic studies performed with regard to 
his diarrhea.  Objective findings on abdominal examination 
revealed moderate obesity, but otherwise entirely normal 
findings with no organomegaly, swelling, tenderness, muscle 
spasm, guarding, masses, or distention.  On specific 
evaluation, it was noted that the veteran weighed 230 pounds 
and that his maximum weight over the past year was 235 
pounds.  There was no malnutrition and no nausea.  The 
diagnosis was history of brief episodic occurrences of 
diarrhea, without abnormal BE (barium enema) or "CBC".  The 
impression on the radiology report was slight residual stool, 
otherwise normal exam, with no evidence of inflammatory bowel 
disease or other obvious cause of diarrhea or pain.  

On his February 1997 VA examination of the skin, it was noted 
that the veteran had scaly patches on his lower extremities, 
and that he had problems including a rash on his back since 
approximately 1992 when he was serving in the Army and was 
stationed in the Gulf during the Gulf War.  He reported that 
since this time, the rashes have progressed.  With regard to 
the rash on his back, the veteran was using Cleocin T 
solution with only minor improvement.  Objective findings 
included erythematous, follicularly based pinpoint pustules 
and papules present over the upper back as well as several on 
the upper chest.  The diagnosis was that it was likely that 
the veteran had nummular dermatitis and atopic dermatitis 
predominately affecting the lower extremities at this time.  
The diagnosis also included folliculitis involving the chest 
and back with some of the follicular lesions possibly 
representing keratosis pilaris, which would be related to the 
atopic dermatitis.  

In an October 1998 statement, the veteran reiterated his 
assertions with regard to his skin and his diarrhea problems.  

In March 1999, the Board remanded the veteran's case to 
afford the veteran an opportunity to appear for a hearing.  

During his December 1999 videoconference, the veteran 
indicated that he had no chronic problems prior to going to 
the Persian Gulf.  The veteran stated that while in the Gulf 
he was exposed to clouds from the oil fires.  He reported 
that when in the Gulf, he was given vaccinations and pills 
that may have some connection with his current problems.  The 
veteran stated that he did not have diarrhea problems while 
on active duty and that these problems began in 1993.  He 
reported that he first sought treatment for the diarrhea 
problems in 1994, and that he was seen at the VA facility in 
Winston-Salem, NC.  The veteran described his diarrhea bouts 
as lasting anywhere from 30 to 40 minutes, sometimes two to 
three times a day.  The bouts would occur four to eight times 
a month and they would cause the veteran to double over in 
pain.  The veteran noted that he was taking Loperamide to 
stop up the diarrhea.  The veteran and his wife indicated 
that there was no pattern to the occurrences of the diarrhea 
bouts.  The veteran pointed to diaries he was keeping which 
indicated that he has had approximately 84 - 85 bouts of 
diarrhea from June 1998 to the present (December 1999).  It 
was noted that the VA doctors were not able to give the 
veteran any idea as to what caused his diarrhea.  With regard 
to his skin, the veteran stated that his service-connected 
skin problem of the lower extremities was first noted when he 
was serving in Alaska in 1990.  First diagnosed as a fungus, 
this problem was later diagnosed as eczema.  The veteran 
stated that his skin problem on the neck, back, and shoulders 
did not begin until late 1992 or early 1993.  The veteran and 
his wife testified regarding how the two skin disorders 
differed.  He stated that he was seen at the Fayetteville 
facility in 1993 or 1994, and that he was treated at the 
clinic in Winston-Salem in 1994.  The veteran noted that when 
he was being treated for his service-connected eczema of the 
lower extremities, he also had the skin problem on his neck 
looked at.  The veteran noted that there was never any 
scrapings made from the skin on his neck.    

In December 1999, the veteran submitted additional records 
indicating that he had taken time off from work for due to 
severe bouts with diarrhea.  With these records, the veteran 
submitted a waiver of RO jurisdiction.



II. Pertinent Legal Authority

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. 

Upon enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  
38 U.S.C.A. § 1117 authorizes VA to compensate any Persian 
Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a) (1)  Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of this section, provided 
that such disability:

(i)  became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 
31, 2001; and

(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification. 

(3)  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5)  A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms, which may be, manifestations of 
undiagnosed illness include, but are not limited to: 

(1)  fatigue 
(2)  signs or symptoms involving skin 
(3)  headache 
(4)  muscle pain 
(5)  joint pain 
(6)  neurologic signs or symptoms 
(7)  neuropsychological signs or symptoms 
(8)  signs or symptoms involving the respiratory system 
(upper or lower) 
(9)  sleep disturbances 
(10)  gastrointestinal signs or symptoms 
(11)  cardiovascular signs or symptoms 
(12)  abnormal weight loss 
(13)  menstrual disorders. 

(c)  Compensation shall not be paid under this section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or

(3)  if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs. 

(d)  For purposes of this section:

(1)  the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in 
the Southwest Asia Theater of operations during the 
Persian Gulf War.

(2)  the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

However, the preliminary question to be answered with respect 
to each claim for service connection, is whether the claim is 
well grounded.  The United States Court of Appeals for 
Veterans Claims (formerly known as the Court of Veterans 
Appeals, prior to March 1, 1999) (hereinafter "Court") has 
held that any claimant for benefits administered by VA has 
the burden of submitting evidence sufficient to justify a 
belief that the claim is well grounded.  If that burden is 
met, then the Secretary of Veterans Affairs has the duty to 
assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C. § 5107(a); see Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  If that burden is not met, the 
statutory duty to assist does not attach.  Anderson v. Brown, 
9 Vet. App. 542, 546 (1996).  Indeed, if the claim is not 
well grounded, the Board is without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
Further, the Court has made it clear that it is error for the 
Board to address the merits of a claim that is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  Thus, 
the threshold question in any case is whether the claimant 
has presented a claim that is well grounded.

Well-established case law mandates that, for a service-
connection claim to be well grounded, there must be medical 
evidence of current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus (i.e., a link or a 
connection) between the injury or disease in service and the 
current disability.  See Winters v. West, 12 Vet. App. 203, 
207-209 (1999) (en banc); Epps, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

In a recent precedent opinion, which the Board is bound to 
follow, the General Counsel of VA held that a well-grounded 
claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 generally requires the submission of some 
evidence of:

(1) active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war;

(2) the manifestation of one or more 
signs or symptoms on an undiagnosed 
illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic 
disability and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type that would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.



III.  Analysis

Initially, the Board notes that the veteran's DD 214 
indicates that he had service in  Southwest Asia during the 
Persian Gulf War from January to May 1991.  Hence, the pre-
requisite for consideration of 38 U.S.C.A. § 1117(a) and 
38 C.F.R. § 3.317 (and one of the elements of a well-grounded 
claim under those provisions) is met.

As a further preliminary matter, the Board also notes that 
the most recent VA examinations in these matters were 
conducted in February  1997, prior to the issuance of 
guidelines for conducting disability examinations for Gulf 
War veterans, the Board.  See VBA All-Stations Letter 98-17 
(2/26/98, rescinded December 31, 1998, and Under Secretary of 
Health's Information Letter of April 28, 1998 (IL 10-98-010).  
The Board finds that while the examinations in this case 
include consideration of the veteran's reported and 
documented medical history as well as some clinical findings, 
they do not include results of appropriate testing such as 
laboratory analysis of skin scrapings or stool samples, and, 
furthermore, they do not show anything other than possible 
diagnoses.  As such, the February 1997 examinations do not 
substantially comport with the relevant examination 
guidelines.  

The Board notes that the veteran has had full opportunity, 
and has availed himself of the opportunity, to submit lay 
evidence in support of his claims.  Considering the pertinent 
lay and medical evidence in light of the applicable legal 
authority, cited to above, the Board finds that the veteran's 
claims for service connection for a skin disorder and 
diarrhea as chronic disabilities resulting from an 
undiagnosed illness are, at least, plausible.

Although the service medical records do reveal complaints and 
findings relating to both a skin problem on the neck and 
instances of diarrhea during service, there was no pertinent 
chronic disorder identified during service, and no related 
findings on the veteran's February 1992 examination prior to 
separation from service.  

The statements from the veteran and his relatives, the 
histories provided on VA examinations, and the transcripts of 
his hearing and his videoconference show the veteran has 
reported symptoms of diarrhea and a skin rash on the neck 
dating back to 1992.  The VA examination reports and the 
records of outpatient treatment also document that the 
veteran has a skin rash on the neck and a history of problems 
with diarrhea.  Records from the veteran's employer show that 
the veteran has taken time out from work for problems with 
diarrhea.  The Board notes that diarrhea has not been 
attributed to any known clinical diagnosis.  While the skin 
disorder on the veteran's neck has been variously diagnosed 
as lichen simplex chronicus (July 1994), rash (November 
1994), rash of questionable etiology (January 1995), and a 
folliculitis with some follicular lesions possibly 
representing keratosis pilaris (February 1997), the Board 
finds that these diagnoses are tentative and issued without 
support of any analysis of appropriate studies.  In 
actuality, there has been no definitive diagnosis for the 
skin disorder on the veteran's neck. 

The lack of any known etiology for both the skin disorder and 
the diarrhea constitutes at least some evidence suggesting a 
nexus between the veteran's symptoms and an undiagnosed 
illness.  Therefore, the veteran's claims for service 
connection for a skin disorder and gastrointestinal disorder 
causing diarrhea, as  manifestations of an undiagnosed 
illness, are well grounded.


ORDER

The claim for service connection for a skin disorder, claimed 
as a manifestation of an undiagnosed illness, is well 
grounded.  To this extent, the appeal is granted.

The claim for service connection for a gastrointestinal 
disorder causing diarrhea, claimed as a manifestation of an 
undiagnosed illness, is well grounded.  To this extent, the 
appeal is granted.




REMAND

As reported above, the veteran essentially contends that he 
is entitled to service connection for a skin disorder and a 
gastrointestinal disorder as chronic disabilities resulting 
from an undiagnosed illness.  The Board finds that additional 
development is necessary in relation to these well-grounded 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As stated in the facts above, the skin disorder on the 
veteran's neck has been given various possible diagnoses, but 
no definitive etiology.  Similarly, the file does not contain 
any definitive diagnosis with regard to his diarrhea and 
there are no laboratory results on file showing findings of a 
laboratory analysis of stool samples or other appropriate 
studies.  The Board notes that without specific testing to 
rule out potentially identifiable disorders that could be 
causing the skin problems or the diarrhea, the veteran cannot 
be said to have a manifestation of an undiagnosed illness.  
Based on this lack of evidence, and the fact that the 
veteran's February 1997 VA examinations were performed prior 
to the issuance of guidelines for conducting disability 
examinations for Gulf War veterans, the Board finds that the 
veteran should be scheduled for new VA examinations in 
dermatology and gastrointestinal disorders to determine 
whether his symptoms can be attributed to some known clinical 
diagnosis. 

Additionally, the Board notes that the veteran has not 
undergone a recent general medical examination to determine 
whether it is at least as likely as not that these symptoms 
are the result of some other known clinical diagnosis.  As 
such, the veteran should be scheduled for a general medical 
examination, as well.

The most recent treatment records concerning the veteran were 
associated with the claims file in April 1997.  To ensure 
that the veteran's claim will receive a fully informed 
evaluation, clinical data relating to treatment of the 
veteran since April 1997 should also be acquired and 
reviewed. 

In view of the foregoing, the matters remaining on appeal are 
hereby REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records from the VA 
Medical Center in Fayetteville and 
Winston-Salem, North Carolina, and all 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be clearly noted in the claims file.

2.  After all pertinent records requested 
are associated with the claims file, the 
veteran should be afforded special 
examinations in dermatology and 
intestinal disorders, as well as general 
medical examination with regard to his 
claims concerning a skin disorder of the 
neck, and a gastrointestinal disorder 
involving diarrhea as chronic 
disabilities resulting from undiagnosed 
illness.  Any appropriate special studies 
or tests should be conducted in 
conjunction with the examinations.  The 
entire claims folder, to include a 
complete copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to these examinations.

(a)  The examiners should note and detail 
the veteran's reported symptoms relating 
to his skin disorder of the neck and his 
gastrointestinal disorder. 

(b)  The examiner should determine if 
there are any objective medical 
indications that the veteran has 
disability due to the reported symptoms.

(c)  If there are objective indications 
that the veteran has symptoms of a skin 
disorder and/or a gastrointestinal 
disorder, the examiner should note 
whether it is at least as likely as not 
that the manifestations are attributable 
to a known diagnostic disability or 
disabilities.  If the manifestations 
cannot be attributed to a clinically 
diagnosed illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during the 
Gulf War or that the illness was the 
result of the veteran's abuse of alcohol 
or drugs.

(d)  All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiners disagree with 
any medical opinions contained in the 
claims file, the reasons for the 
disagreement should be set forth in 
detail.

3.  Upon receipt, the RO should review 
the examination reports to ensure that 
they are adequate for rating purposes.  
If any examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

4.  Upon completion of the development 
requested by the Board, and any other 
development deemed warranted by the 
record, the RO should again consider the 
veteran's claims for service connection 
for a skin disorder of the neck and for a 
gastrointestinal disorder causing 
diarrhea, claimed as manifestations of an 
undiagnosed illness, in light of all 
pertinent evidence and legal authority.  
The RO should clearly explain the basis 
for its determinations, addressing all 
points and concerns noted in this REMAND.

5.  If any action taken remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case concerning all 
evidence added to the record since the 
May 1998  supplemental statement of the 
case.  The veteran and any representative 
should be given the opportunity to 
respond, prior to return of the case to 
the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals




 



